Exhibit 10.06

 

[g89511ki01i001.gif]

 

2002 EQUITY INCENTIVE PLAN

 

As Adopted April 18, 2002
As Amended February 9, 2006, May 18, 2006, December 13, 2007, May 21, 2008,
August 19, 2009, December 10, 2009 and March 28, 2011

 

1.             PURPOSE.  The purpose of this Plan is to provide incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of the Company, its Parent and
Subsidiaries, by offering them an opportunity to participate in the Company’s
future performance through awards of Options, Restricted Stock and Restricted
Stock Units.  Capitalized terms not defined in the text are defined in
Section 24.

 

2.             SHARES SUBJECT TO THE PLAN.

 

2.1           Number of Shares Available.  Subject to Sections 2.2 and 18, the
total number of Shares reserved and available for grant and issuance pursuant to
this Plan will be 500,000 Shares plus Shares that are subject to: (a) issuance
upon exercise of an Option but cease to be subject to such Option for any reason
other than exercise of such Option; (b) an Award granted hereunder but are
forfeited or are repurchased by the Company at the original issue price; and
(c) an Award that otherwise terminates without Shares being issued.  In
addition, any authorized shares not issued or subject to outstanding grants
under the Company’s 1996 Stock Option Plan, Incentive Option Plan and Management
Incentive Option Plan on the Effective Date (as defined below) and any shares
issued under the Company’s 1995 Stock Plan, 1996 Stock Option Plan, Incentive
Option Plan and Management Incentive Option Plan (the “Prior Plans”) that are
forfeited or repurchased by the Company or that are issuable upon exercise of
options granted pursuant to the Prior Plans that expire or become unexercisable
for any reason without having been exercised in full, will no longer be
available for grant and issuance under the Prior Plans, but will be available
for grant and issuance under this Plan.  In addition, on each January 1, the
aggregate number of Shares reserved and available for grant and issuance
pursuant to this Plan will be increased automatically by a number of Shares
equal to 5% of the total outstanding shares of the Company as of the immediately
preceding December 31; provided, that the Board may in its sole discretion
reduce the amount of the increase in any particular year; and, provided further,
provided that no more than 40,000,000 shares shall be issued as ISOs (as defined
in Section 5 below).  At all times the Company shall reserve and keep available
a sufficient number of Shares as shall be required to satisfy the requirements
of all outstanding Options granted under this Plan and all other outstanding but
unvested Awards granted under this Plan.

 

2.2           Adjustment of Shares.  In the event that the number of outstanding
shares is changed by a stock dividend, recapitalization, stock split, reverse
stock split, subdivision, combination, reclassification or similar change in the
capital structure of the Company without consideration, then (a) the number of
Shares reserved for issuance under this Plan, (b) the number of Shares that may
be granted pursuant to Sections 3 and 9 below, (c) the Exercise Prices of and
number of Shares subject to outstanding Options, and (d) the number of Shares
subject to other outstanding Awards shall, upon approval of the Board in its
discretion, be proportionately

 

--------------------------------------------------------------------------------


 

adjusted in compliance with applicable securities laws; provided, however, that
fractions of a Share will not be issued but will either be replaced by a cash
payment equal to the Fair Market Value of such fraction of a Share or will be
rounded up to the nearest whole Share, as determined by the Committee.

 

3.             ELIGIBILITY.  ISOs (as defined in Section 5 below) may be granted
only to employees (including officers and directors who are also employees) of
the Company or of a Parent or Subsidiary of the Company.  All other Awards may
be granted to employees, officers, directors, consultants, independent
contractors and advisors of the Company or any Parent or Subsidiary of the
Company; provided such consultants, contractors and advisors render bona fide
services not in connection with the offer and sale of securities in a
capital-raising transaction.  No person will be eligible to receive more than
1,000,000 Shares in any calendar year under this Plan pursuant to the grant of
Awards hereunder, other than new employees of the Company or of a Parent or
Subsidiary of the Company (including new employees who are also officers and
directors of the Company or any Parent or Subsidiary of the Company), who are
eligible to receive up to a maximum of 3,000,000 Shares in the calendar year in
which they commence their employment.  A person may be granted more than one
Award under this Plan.

 

4.             ADMINISTRATION.

 

4.1           Committee Authority.  This Plan will be administered by the
Committee or by the Board acting as the Committee.  Except for automatic grants
to Outside Directors pursuant to Section 9 hereof, and subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan.  Except
for automatic grants to Outside Directors pursuant to Section 9 hereof, the
Committee will have the authority to:

 

(a)           construe and interpret this Plan, any Award Agreement and any
other agreement or document executed pursuant to this Plan;

 

(b)           prescribe, amend and rescind rules and regulations relating to
this Plan or any Award;

 

(c)           select persons to receive Awards;

 

(d)           determine the form and terms of Awards;

 

(e)           determine the number of Shares or other consideration subject to
Awards;

 

(f)            determine whether Awards will be granted singly, in combination
with, in tandem with, in replacement of, or as alternatives to, other Awards
under this Plan or any other incentive or compensation plan of the Company or
any Parent or Subsidiary of the Company;

 

(g)           grant waivers of Plan or Award conditions;

 

(h)           determine the vesting, exercisability and payment of Awards;

 

2

--------------------------------------------------------------------------------


 

(i)            correct any defect, supply any omission or reconcile any
inconsistency in this Plan, any Award or any Award Agreement;

 

(j)            determine whether an Award has been earned; and

 

(k)           make all other determinations necessary or advisable for the
administration of this Plan.

 

4.2           Committee Discretion.  Except for automatic grants to Outside
Directors pursuant to Section 9 hereof, any determination made by the Committee
with respect to any Award will be made in its sole discretion at the time of
grant of the Award or, unless in contravention of any express term of this Plan
or Award, at any later time, and such determination will be final and binding on
the Company and on all persons having an interest in any Award under this Plan. 
The Committee may delegate to one or more officers of the Company the authority
to grant an Award under this Plan to Participants who are not Insiders of the
Company.

 

5.             OPTIONS.  The Committee may grant Options to eligible persons and
will determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISO”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:

 

5.1           Form of Option Grant.  Each Option granted under this Plan will be
evidenced by an Award Agreement which will expressly identify the Option as an
ISO or an NQSO (“Stock Option Agreement”), and, except as otherwise required by
the terms of Section 9 hereof, will be in such form and contain such provisions
(which need not be the same for each Participant) as the Committee may from time
to time approve, and which will comply with and be subject to the terms and
conditions of this Plan.

 

5.2           Date of Grant.  The date of grant of an Option will be the date on
which the Committee makes the determination to grant such Option, unless
otherwise specified by the Committee.  The Stock Option Agreement will be
delivered, and a copy of this Plan will be made available, to the Participant
within a reasonable time after the granting of the Option.

 

5.3           Exercise Period.  Options may be exercisable within the times or
upon the events determined by the Committee as set forth in the Stock Option
Agreement governing such Option; provided, however, that no Option granted on or
before February 9, 2006 will be exercisable after the expiration of ten
(10) years from the date the Option is granted and no Option granted after
February 9, 2006 will be exercisable after the expiration of seven (7) years
from the date the Option is granted; and provided further that no ISO granted to
a person who directly or by attribution owns more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of any
Parent or Subsidiary of the Company (“Ten Percent Stockholder”) will be
exercisable after the expiration of five (5) years from the date the ISO is
granted.  The Committee also may provide for Options to become exercisable at
one time or from time to time, periodically or otherwise, in such number of
Shares or percentage of Shares as the Committee determines.

 

3

--------------------------------------------------------------------------------


 

5.4           Exercise Price.  The Exercise Price of an Option will be
determined by the Committee when the Option is granted; provided that: (i) the
Exercise Price of an ISO will be not less than 100% of the Fair Market Value of
the Shares on the date of grant; and (ii) the Exercise Price of any ISO granted
to a Ten Percent Stockholder will not be less than 110% of the Fair Market Value
of the Shares on the date of grant.  Payment for the Shares purchased may be
made in accordance with Section 6 of this Plan.

 

5.5           Termination.  Notwithstanding the exercise periods set forth in
the Stock Option Agreement, exercise of an Option will always be subject to the
following:

 

(a)           If the Participant is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant’s Options only to
the extent that such Options would have been exercisable upon the Termination
Date no later than three (3) months after the Termination Date (or such shorter
or longer time period not exceeding five (5) years as may be determined by the
Committee, with any exercise beyond three (3) months after the Termination Date
deemed to be an NQSO), but in any event, no later than the expiration date of
the Options.

 

(b)           If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than for Cause or because of Participant’s Disability), then Participant’s
Options may be exercised only to the extent that such Options would have been
exercisable by Participant on the Termination Date and must be exercised by
Participant (or Participant’s legal representative or authorized assignee) no
later than twelve (12) months after the Termination Date (or such shorter or
longer time period not exceeding five (5) years as may be determined by the
Committee, with any such exercise beyond (i) three (3) months after the
Termination Date when the Termination is for any reason other than the
Participant’s death or disability, within the meaning of Section 22(e)(3) of the
Code, or (ii) twelve (12) months after the Termination Date when the Termination
is for Participant’s disability, within the meaning of Section 22(e)(3) of the
Code, deemed to be an NQSO), but in any event no later than the expiration date
of the Options.

 

(c)           If the Participant is terminated for Cause, then the Participant
may exercise such Participant’s Options only to the extent that such Options
would have been exercisable upon the Termination Date no later than one month
after the Termination Date (or such shorter or longer time period not exceeding
five (5) years as may be determined by the Committee, with any exercise beyond
three (3) months after the Termination Date deemed to be an NQSO), but in any
event, no later than the expiration date of the Options.

 

5.6           Limitations on Exercise.  The Committee may specify a reasonable
minimum number of Shares that may be purchased on any exercise of an Option,
provided that

 

4

--------------------------------------------------------------------------------


 

such minimum number will not prevent Participant from exercising the Option for
the full number of Shares for which it is then exercisable.

 

5.7           Limitations on ISO.  The aggregate Fair Market Value (determined
as of the date of grant) of Shares with respect to which ISO are exercisable for
the first time by a Participant during any calendar year (under this Plan or
under any other incentive stock option plan of the Company, Parent or Subsidiary
of the Company) will not exceed $100,000.  If the Fair Market Value of Shares on
the date of grant with respect to which ISO are exercisable for the first time
by a Participant during any calendar year exceeds $100,000, then the Options for
the first $100,000 worth of Shares to become exercisable in such calendar year
will be ISO and the Options for the amount in excess of $100,000 that become
exercisable in that calendar year will be NQSOs.  In the event that the Code or
the regulations promulgated thereunder are amended after the Effective Date of
this Plan to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISO, such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.

 

5.8           Modification, Extension or Renewal.  The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options in
substitution therefor, provided that any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any Option previously granted.  Any outstanding ISO that is modified, extended,
renewed or otherwise altered will be treated in accordance with
Section 424(h) of the Code.  The Committee may not reduce the Exercise Price of
outstanding Options without approval of its stockholders.

 

5.9           No Disqualification.  Notwithstanding any other provision in this
Plan, no term of this Plan relating to ISO will be interpreted, amended or
altered, nor will any discretion or authority granted under this Plan be
exercised, so as to disqualify this Plan under Section 422 of the Code or,
without the consent of the Participant affected, to disqualify any ISO under
Section 422 of the Code.

 

6.             PAYMENT FOR OPTION SHARES.  The entire Exercise Price of Shares
issued upon exercise of Options and automatic grants to Outside Directors
pursuant to Section 9 shall be payable in cash at the time when such Shares are
purchased, except as follows and if so provided for in an applicable Stock
Option Agreement:

 

6.1           Surrender of Stock.  Payment for all or any part of the Exercise
Price or Options may be made with shares of the Company’s common stock which
have already been owned by the Participant; provided that the Committee may, in
its sole discretion, require that shares tendered for payment be previously held
by the Participant for a minimum duration. Such shares shall be valued at their
Fair Market Value.

 

6.2           Cashless Exercise.  Payment for all or any part of the Exercise
Price may be made through Cashless Exercise at the Committee’s sole discretion.

 

5

--------------------------------------------------------------------------------


 

6.3           Other Forms of Payment.  Payment for all or any part of the
Exercise Price may be made in any other form that is consistent with applicable
laws, regulations and rules and approved by the Committee.

 

In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement. 
The Stock Option Agreement may specify that payment may be made in any
form(s) described in this Section 6.  In the case of an NQSO granted under the
Plan, the Committee may, in its discretion at any time, accept payment in any
form(s) described in this Section 6.

 

7.             RESTRICTED STOCK AWARD.

 

7.1           Amount and Form of Restricted Stock Award.  Awards under this
Section 7 may be granted in the form of a Restricted Stock Award.  Restricted
Stock Awards made pursuant to this Plan will be evidenced by an Award Agreement
(“Restricted Stock Agreement”) that shall specify the number of Shares to which
the Restricted Stock Award pertains and shall be subject to adjustment of such
number in accordance with Section 2.2.

 

7.2           Restricted Stock Agreement.  Each Restricted Stock Award awarded
under the Plan shall be evidenced and governed exclusively by a Restricted Stock
Agreement between the Participant and the Company. Each Restricted Stock Award
shall be subject to all applicable terms and conditions of the Plan and may be
subject to any other terms and conditions that are not inconsistent with the
Plan and that the Committee deems appropriate for inclusion in the applicable
Restricted Stock Agreement (including without limitation any performance
conditions). The provisions of the various Restricted Stock Agreements entered
into under the Plan need not be identical.

 

7.3           Payment of Restricted Stock Awards.  Restricted Stock Awards may
be issued with or without cash consideration or any other form of legally
permissible consideration approved by the Committee.

 

7.4           Vesting Conditions.  Each Restricted Stock Award may or may not be
subject to vesting. Any such vesting provision may provide that Shares shall
vest based on service with the Company over time or shall vest, in full or in
installments, upon satisfaction of performance goals specified in the Restricted
Stock Agreement.  A Restricted Stock Agreement may provide for accelerated
vesting in the event of the Participant’s death, Disability, or other events.

 

7.5           Assignment or Transfer of Restricted Stock Awards.  Except as
provided in the applicable Restricted Stock Agreement, and then only to the
extent permitted by applicable law, Restricted Stock Awards shall not be
anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily, involuntarily or by
operation of law. Any act in violation of this Section 7.5 shall be void.

 

7.6           Voting and Dividend Rights.  The holder of a Restricted Stock
Award under the Plan shall have the same voting, dividend and other rights as
the Company’s other shareholders. A Restricted Stock Agreement, however, may
require that the holder of such

 

6

--------------------------------------------------------------------------------


 

Restricted Stock Award invest any cash dividends received in additional Shares
subject to the Restricted Stock Award.  Such additional Shares subject to the
Restricted Stock Award shall be subject to the same conditions and restrictions
as the Restricted Stock Award with respect to which the dividends were paid. 
Such additional Shares subject to the Restricted Stock Award shall not reduce
the number of Shares available for issuance under Section 2.1.

 

7.7           Modification or Assumption of Restricted Stock Awards.  Within the
limitations of the Plan, the Committee may modify or assume outstanding
restricted stock awards or may accept the cancellation of outstanding restricted
stock awards (including stock awards granted by another issuer) in return for
the Award of new Restricted Stock Awards for the same or a different number of
Shares and with the same or different vesting provisions. Notwithstanding the
preceding sentence or anything to the contrary herein, no modification of a
Restricted Stock Award shall, without the consent of the Participant, impair his
or her rights or obligations under such Restricted Stock Award.

 

8.             RESTRICTED STOCK UNITS.

 

8.1           Restricted Stock Unit Agreement.  Each Award of Restricted Stock
Units under the Plan shall be evidenced and governed exclusively by an Award
Agreement (“Restricted Stock Unit Agreement”) between the Participant and the
Company. Such Restricted Stock Units shall be subject to all applicable terms
and conditions of the Plan and may be subject to any other terms and conditions
that are not inconsistent with the Plan and that the Committee deems appropriate
for inclusion in the applicable Restricted Stock Unit Agreement (including
without limitation any vesting and performance conditions). The provisions of
the various Restricted Stock Unit Agreements entered into under the Plan need
not be identical. Restricted Stock Units may be awarded in consideration of a
reduction in the Participant’s other compensation.

 

8.2           Number of Shares.  Each Restricted Stock Unit Agreement shall
specify the number of Shares to which the Restricted Stock Unit Award pertains
and shall be subject to adjustment of such number in accordance with
Section 2.2.

 

8.3           Payment for Restricted Stock Units.  Restricted Stock Units shall
be issued without consideration.

 

8.4           Vesting Conditions.  Each Restricted Stock Unit may or may not be
subject to vesting.  Any such vesting provision may provide that Shares shall
vest based on service with the Company over time or shall vest, in full or in
installments, upon satisfaction of performance goals specified in the Restricted
Stock Unit Agreement.  A Restricted Stock Unit Agreement may provide for
accelerated vesting in the event of the Participant’s death, Disability, or
other events.

 

8.5           Voting and Dividend Rights.  The holders of Restricted Stock Units
shall have no voting rights. Prior to settlement or forfeiture, any Restricted
Stock Unit awarded under the Plan may, at the Committee’s discretion, carry with
it a right to dividend equivalents. Such right entitles the holder to be
credited with an amount equal to all cash dividends paid on one Share while the
Restricted Stock Unit is outstanding. Dividend equivalents may be converted

 

7

--------------------------------------------------------------------------------


 

into additional Restricted Stock Units. Settlement of dividend equivalents may
be made in the form of cash, in the form of Shares, or in a combination of both.
Prior to distribution, any dividend equivalents which are not paid shall be
subject to the same conditions and restrictions as the Restricted Stock Units to
which they attach.

 

8.6           Form and Time of Settlement of Restricted Stock Units.  Settlement
of vested Restricted Stock Units may be made in the form of (a) cash, (b) Shares
or (c) any combination of both, as determined by the Committee at the time of
the grant of the Restricted Stock Units, in its sole discretion. Methods of
converting Restricted Stock Units into cash may include (without limitation) a
method based on the average Fair Market Value of Shares over a series of trading
days. Vested Restricted Stock Units may be settled in a lump sum or in
installments. The distribution may occur or commence when the vesting conditions
applicable to the Restricted Stock Units have been satisfied or have lapsed, or
it may be deferred, in accordance with applicable law, to any later date. The
amount of a deferred distribution may be increased by an interest factor or by
dividend equivalents. Until an Award of Restricted Stock Units is settled, the
number of such Restricted Stock Units shall be subject to adjustment pursuant to
Section 2.2.  Notwithstanding anything to the contrary in any Award Agreement or
the Plan, any Restricted Stock Units that, by their terms, are settled on the
applicable vesting date(s) shall be settled no later than the fifteenth (15th)
day of the third (3rd) month following the end of the calendar year containing
the applicable vesting date (or, if later, the fifteenth (15th) day of the third
(3rd) month following the end of the Company’s taxable year).  In addition,
notwithstanding anything to the contrary in any Award Agreement or the Plan,
references to “termination of the Participant’s Service,” “Termination Date” and
similar references for Restricted Stock Units that are subject to Code
Section 409A shall mean the date of the Participant’s “separation from service”
within the meaning of Code Section 409A and such Restricted Stock Units shall be
settled no later than the time permitted by Treasury Regulation
Section 1.409A-3(d).

 

8.7           Creditor’s Rights.  A holder of Restricted Stock Units shall have
no rights other than those of a general creditor of the Company. Restricted
Stock Units represent an unfunded and unsecured obligation of the Company,
subject to the terms and conditions of the applicable Restricted Stock Unit
Agreement.

 

8.8           Modification or Assumption of Restricted Stock Units.  Within the
limitations of the Plan, the Committee may modify or assume outstanding
restricted stock units or may accept the cancellation of outstanding restricted
stock units (including stock units granted by another issuer) in return for the
Award of new Restricted Stock Units for the same or a different number of Shares
and with the same or different vesting provisions. Notwithstanding the preceding
sentence or anything to the contrary herein, no modification of a Restricted
Stock Unit shall, without the consent of the Participant, impair his or her
rights or obligations under such Restricted Stock Unit.

 

8.9           Assignment or Transfer of Restricted Stock Units.  Except as
provided in the applicable Restricted Stock Unit Agreement, and then only to the
extent permitted by applicable law, Restricted Stock Units shall not be
anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily, involuntarily or by
operation of law. Any act in violation of this Section 8.9 shall be void.

 

8

--------------------------------------------------------------------------------


 

9.             AUTOMATIC GRANTS TO OUTSIDE DIRECTORS.

 

9.1           Types of Options and Shares.  Awards granted under this Plan and
subject to this Section 9 may be NQSOs, Restricted Stock Awards or Restricted
Stock Units.

 

9.2           Eligibility.  Awards subject to this Section 9 shall be granted
only to Outside Directors.

 

9.3           Initial Grant.  Each Outside Director who first becomes a member
of the Board after the Effective Date will automatically be granted an Award for
that number of Shares determined by the Board (an “Initial Grant”) on the date
such Outside Director first becomes a member of the Board.  Each Outside
Director who became a member of the Board on or prior to the Effective Date and
who did not receive a prior option grant (under this Plan or otherwise and from
the Company or any of its corporate predecessors) will receive an Initial Grant
on the Effective Date.

 

9.4           Succeeding Grants.  Immediately following each Annual Meeting of
stockholders, each Outside Director will automatically be granted an Award for
that number of Shares determined by the Board (a “Succeeding Grant”), provided,
that the Outside Director is a member of the Board on such date.

 

9.5           Vesting and Exercisability.  Each Award may or may not be subject
to vesting.  Each Award Agreement shall specify the vesting and exercise
conditions for such Award as determined by the Board.

 

Unless deferred in accordance with the rules established by the Committee,
Restricted Stock Units will be settled in Shares upon the earlier of: (i) the
date on which such Restricted Stock Units are fully vested, or (ii) the Outside
Director’s Termination Date (or the first market trading day during an open
trading window thereafter if either the date on which such Restricted Stock
Units are fully vested or the Outside Director’s Termination Date is not on a
market trading day during an open trading window).

 

Notwithstanding any provision to the contrary, in the event of a Corporate
Transaction described in Section 18.1, the vesting of all Awards granted to
Outside Directors pursuant to this Section 9 will accelerate in full prior to
the consummation of such event at such times and on such conditions as the
Committee determines which comply with Section 409A of the Code, and options
must be exercised, if at all, within three (3) months of the consummation of
said event.  Any options not exercised within such three-month period shall
expire.

 

9.6           Exercise Price.  The exercise price of an option pursuant to an
Initial Grant and Succeeding Grant shall be the Fair Market Value of the Shares,
at the time that the option is granted.

 

9.7           Director Fees.  Each Outside Director may elect to receive a
Restricted Stock Award or Restricted Stock Unit under the Plan in lieu of
payment of a portion of his or her regular annual retainer based on the Fair
Market Value of the Shares on the date any regular annual retainer would
otherwise be paid.  For purposes of the Plan, an Outside Director’s regular
annual retainer shall include any additional retainer paid in connection with
service on any

 

9

--------------------------------------------------------------------------------


 

committee of the Board or paid for any other reason.  Such an election may be
for any dollar or percentage amount equal to at least 25% of the Outside
Director’s regular annual retainer (up to a limit of 100% of the Outside
Director’s regular annual retainer).  The election must be made prior to the
beginning of the annual board of directors cycle which shall be any twelve month
continuous period designated by the Board.  Any amount of the regular annual
retainer not elected to be received as a Restricted Stock Award or Restricted
Stock Unit shall be payable in cash in accordance with the Company’s standard
payment procedures.

 

10.          WITHHOLDING TAXES.

 

10.1         Withholding Generally.  Whenever Shares are to be issued in
satisfaction of Awards granted under this Plan, the Company may require the
Participant to remit to the Company an amount sufficient to satisfy federal,
state and local withholding tax requirements prior to the delivery of any
certificate or certificates for such Shares.  Whenever, under this Plan,
payments in satisfaction of Awards are to be made in cash, such payment will be
net of an amount sufficient to satisfy federal, state, and local withholding tax
requirements.

 

10.2         Stock Withholding.  When, under applicable tax laws, a Participant
incurs tax liability in connection with the exercise or vesting of any Award
that is subject to tax withholding and the Participant is obligated to pay the
Company the amount required to be withheld, the Committee may in its sole
discretion allow the Participant to satisfy the minimum withholding tax
obligation by electing to have the Company withhold from the Shares to be issued
that number of Shares having a Fair Market Value equal to the minimum amount
required to be withheld, determined on the date that the amount of tax to be
withheld is to be determined.  All elections by a Participant to have Shares
withheld for this purpose will be made in accordance with the requirements
established by the Committee and be in writing in a form acceptable to the
Committee.

 

11.          TRANSFERABILITY.

 

11.1         Except as otherwise provided in this Section 11, Awards granted
under this Plan, and any interest therein, will not be transferable or
assignable by Participant, and may not be made subject to execution, attachment
or similar process, otherwise than by will or by the laws of descent and
distribution or as determined by the Committee and set forth in the Award
Agreement with respect to Awards that are not ISOs.

 

11.2         All Awards other than NQSO’s.  All Awards other than NQSO’s shall
be exercisable:  (i) during the Participant’s lifetime, only by (A) the
Participant, or (B) the Participant’s guardian or legal representative; and
(ii) after Participant’s death, by the legal representative of the Participant’s
heirs or legatees.

 

11.3         NQSOs.  Unless otherwise restricted by the Committee, an NQSO shall
be exercisable:  (i) during the Participant’s lifetime only by (A) the
Participant, (B) the Participant’s guardian or legal representative, (C) a
Family Member of the Participant who has acquired the NQSO by “permitted
transfer;” and (ii) after Participant’s death, by the legal representative of
the Participant’s heirs or legatees.  “Permitted transfer” means, as authorized
by this Plan and the Committee in an NQSO, any transfer effected by the
Participant during the Participant’s lifetime

 

10

--------------------------------------------------------------------------------

 

 


 

of an interest in such NQSO but only such transfers which are by gift or
domestic relations order.  A permitted transfer does not include any transfer
for value and neither of the following are transfers for value:  (a) a transfer
of under a domestic relations order in settlement of marital property rights or
(b) a transfer to an entity in which more than fifty percent of the voting
interests are owned by Family Members or the Participant in exchange for an
interest in that entity.

 

12.          PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.

 

12.1         Voting and Dividends.  Unless otherwise provided under Section 7,
no Participant will have any of the rights of a stockholder with respect to any
Shares until the Shares are issued to the Participant.  After Shares are issued
to the Participant, the Participant will be a stockholder and have all the
rights of a stockholder with respect to such Shares, including the right to vote
and receive all dividends or other distributions made or paid with respect to
such Shares; provided, that the Participant will have no right to retain such
stock dividends or stock distributions with respect to Shares that are
repurchased at the Participant’s Purchase Price or Exercise Price pursuant to
Section 12.

 

12.2         Restrictions on Shares.  At the discretion of the Committee, the
Company may reserve to itself and/or its assignee(s) in the Award Agreement a
right to repurchase a portion of or all Unvested Shares held by a Participant
following such Participant’s Termination at any time within ninety (90) days
after the later of Participant’s Termination Date and the date Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Exercise Price or Purchase Price, as the case
may be.

 

13.          CERTIFICATES.  All certificates for Shares or other securities
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable federal, state or foreign securities
law, or any rules, regulations and other requirements of the SEC or any stock
exchange or automated quotation system upon which the Shares may be listed or
quoted.

 

14.          ESCROW; PLEDGE OF SHARES.  To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates.  Any Participant who is permitted to execute a promissory note as
partial or full consideration for the purchase of Shares under this Plan will be
required to pledge and deposit with the Company all or part of the Shares so
purchased as collateral to secure the payment of Participant’s obligation to the
Company under the promissory note; provided, however, that the Committee may
require or accept other or additional forms of collateral to secure the payment
of such obligation and, in any event, the Company will have full recourse
against the Participant under the promissory note notwithstanding any pledge of
the Participant’s Shares or other collateral.  In connection with any pledge of
the Shares, Participant will be required to execute and deliver a written pledge
agreement in such form as the Committee will from time to time approve.  The
Shares purchased

 

11

--------------------------------------------------------------------------------


 

with the promissory note may be released from the pledge on a pro rata basis as
the promissory note is paid.

 

15.          EXCHANGE AND BUYOUT OF AWARDS.  The Committee may, at any time or
from time to time, authorize the Company, with the consent of the respective
Participants, to issue new Awards in exchange for the surrender and cancellation
of any or all outstanding Awards; provided that the Company first obtains
approval of the exchange by its stockholders.  The Committee may at any time buy
from a Participant an Award previously granted with payment in cash, Shares
(including Restricted Stock) or other consideration, based on such terms and
conditions as the Committee and the Participant may agree; provided that, with
respect to any Option having an Exercise Price equal or greater than the Fair
Market Value of a Share, the Company first obtains approval of the purchase by
its stockholders.

 

16.          SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.  An Award will not
be effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. 
Notwithstanding any other provision in this Plan, the Company will have no
obligation to issue or deliver certificates for Shares under this Plan prior
to:  (a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and/or (b) completion of any registration
or other qualification of such Shares under any state or federal law or ruling
of any governmental body that the Company determines to be necessary or
advisable.  The Company will be under no obligation to register the Shares with
the SEC or to effect compliance with the registration, qualification or listing
requirements of any state securities laws, stock exchange or automated quotation
system, and the Company will have no liability for any inability or failure to
do so.

 

17.          NO OBLIGATION TO EMPLOY.  Nothing in this Plan or any Award granted
under this Plan will confer or be deemed to confer on any Participant any right
to continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time, with or without
cause.

 

18.          CORPORATE TRANSACTIONS.

 

18.1         Assumption or Replacement of Awards by Successor.  Except for
automatic grants to Outside Directors pursuant to Section 9 hereof, in the event
of (a) a dissolution or liquidation of the Company, (b) a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Company in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which

 

12

--------------------------------------------------------------------------------


 

owns or controls another corporation that merges, with the Company in such
merger) cease to own their shares or other equity interest in the Company, (d)
the sale of substantially all of the assets of the Company, or (e) the
acquisition, sale, or transfer of more than 50% of the outstanding shares of the
Company by tender offer or similar transaction (each, a “Corporate
Transaction”), any or all outstanding Awards may be assumed, converted or
replaced by the successor corporation (if any), which assumption, conversion or
replacement will be binding on all Participants.  In the alternative, the
successor corporation may substitute equivalent Awards or provide substantially
similar consideration to Participants as was provided to stockholders (after
taking into account the existing provisions of the Awards).  The successor
corporation may also issue, in place of outstanding Shares of the Company held
by the Participants, substantially similar shares or other property subject to
repurchase restrictions no less favorable to the Participant.  In the event such
successor corporation (if any) refuses to assume or substitute Awards, as
provided above, pursuant to a transaction described in this SubSection 18.1,
such Awards will expire on such transaction at such time and on such conditions
as the Committee will determine.  Notwithstanding anything in this Plan to the
contrary, the Committee may, in its sole discretion, provide that the vesting of
any or all Awards granted pursuant to this Plan will accelerate upon a
transaction described in this Section 18.  If the Committee exercises such
discretion with respect to Options, such Options will become exercisable in full
prior to the consummation of such event at such time and on such conditions as
the Committee determines, and if such Options are not exercised prior to the
consummation of the corporate transaction, they shall terminate at such time as
determined by the Committee.

 

18.2         Other Treatment of Awards.  Subject to any greater rights granted
to Participants under the foregoing provisions of this Section 18, in the event
of the occurrence of any Corporate Transaction described in Section 18.1, any
outstanding Awards will be treated as provided in the applicable agreement or
plan of merger, consolidation, dissolution, liquidation, or sale of assets.

 

18.3         Assumption of Awards by the Company.  The Company, from time to
time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either; (a) granting an Award under this Plan in substitution of
such other company’s award; or (b) assuming such award as if it had been granted
under this Plan if the terms of such assumed award could be applied to an Award
granted under this Plan.  Such substitution or assumption will be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant.  In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code).  In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.

 

19.          ADOPTION AND STOCKHOLDER APPROVAL.  This Plan will become effective
on the date on which the registration statement filed by the Company with the
SEC

 

13

--------------------------------------------------------------------------------


 

under the Securities Act registering the initial public offering of the
Company’s Common Stock is declared effective by the SEC (the “Effective Date”). 
This Plan shall be approved by the stockholders of the Company (excluding Shares
issued pursuant to this Plan), consistent with applicable laws, within twelve
(12) months before or after the date this Plan is adopted by the Board.  Upon
the Effective Date, the Committee may grant Awards pursuant to this Plan;
provided, however, that:  (a) no Option may be exercised prior to initial
stockholder approval of this Plan; (b) no Option granted pursuant to an increase
in the number of Shares subject to this Plan approved by the Board will be
exercised prior to the time such increase has been approved by the stockholders
of the Company; (c) in the event that initial stockholder approval is not
obtained within the time period provided herein, all Awards granted hereunder
shall be cancelled, any Shares issued pursuant to any Awards shall be cancelled
and any purchase of Shares issued hereunder shall be rescinded; and (d) in the
event that stockholder approval of such increase is not obtained within the time
period provided herein, all Awards granted pursuant to such increase will be
cancelled, any Shares issued pursuant to any Award granted pursuant to such
increase will be cancelled, and any purchase of Shares pursuant to such increase
will be rescinded.

 

20.          TERM OF PLAN/GOVERNING LAW.  Unless earlier terminated as provided
herein, this Plan will terminate ten (10) years from the date this Plan is
adopted by the Board or, if earlier, the date of stockholder approval.  This
Plan and all agreements thereunder shall be governed by and construed in
accordance with the laws of the State of California.

 

21.          AMENDMENT OR TERMINATION OF PLAN.  The Board may at any time
terminate or amend this Plan in any respect, including without limitation
amendment of any form of Award Agreement or instrument to be executed pursuant
to this Plan; provided, however, that the Board will not, without the approval
of the stockholders of the Company, amend this Plan in any manner that requires
such stockholder approval.

 

22.          NONEXCLUSIVITY OF THE PLAN.  Neither the adoption of this Plan by
the Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

23.          INSIDER TRADING POLICY.  Each Participant and Outsider Director who
receives an Award shall comply with any policy, adopted by the Company from time
to time covering transactions in the Company’s securities by employees, officers
and/or directors of the Company.

 

24.          DEFINITIONS.  As used in this Plan, the following terms will have
the following meanings:

 

“Award” means any award under this Plan, including any Option, Restricted Stock
or Restricted Stock Unit.

 

14

--------------------------------------------------------------------------------


 

“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.

 

“Board” means the Board of Directors of the Company.

 

“Cashless Exercise”  means, to the extent that a Stock Option Agreement so
provides and as permitted by applicable law, a program approved by the Committee
in which payment may be made all or in part by delivery (on a form prescribed by
the Committee) of an irrevocable direction to a securities broker to sell Shares
and to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price and, if applicable, the amount necessary to satisfy the
Company’s withholding obligations at the minimum statutory withholding rates,
including, but not limited to, U.S. federal and state income taxes, payroll
taxes, and foreign taxes, if applicable.

 

“Cause” means (a) the commission of an act of theft, embezzlement, fraud,
dishonesty, (b) a breach of fiduciary duty to the Company or a Parent or
Subsidiary of the Company or (c) a failure to materially perform the customary
duties of employee’s employment.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board.

 

“Company” means FormFactor, Inc. or any successor corporation.

 

“Disability” means a disability, whether temporary or permanent, partial or
total, as determined by the Committee.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exercise Price” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option.

 

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

 

(a)           if such Common Stock is then quoted on the Nasdaq Global Market,
its closing price on the Nasdaq Global Market on the date of determination as
reported in The Wall Street Journal;

 

(b)           if such Common Stock is publicly traded and is then listed on a
national securities exchange, its closing price on the date of determination on
the principal national securities exchange on which the Common Stock is listed
or admitted to trading as reported in The Wall Street Journal;

 

(c)           if such Common Stock is publicly traded but is not quoted on the
Nasdaq Global Market nor listed or admitted to trading on a national securities

 

15

--------------------------------------------------------------------------------


 

exchange, the average of the closing bid and asked prices on the date of
determination as reported in The Wall Street Journal;

 

(d)           in the case of an Award made on the Effective Date, the price per
share at which shares of the Company’s Common Stock are initially offered for
sale to the public by the Company’s underwriters in the initial public offering
of the Company’s Common Stock pursuant to a registration statement filed with
the SEC under the Securities Act;  or

 

(e)           if none of the foregoing is applicable, by the Committee in good
faith.

 

“Family Member” includes any of the following:

 

(a)           child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law of the
Participant, including any such person with such relationship to the Participant
by adoption;

 

(b)           any person (other than a tenant or employee) sharing the
Participant’s household;

 

(c)           a trust in which the persons in (a) and (b) have more than fifty
percent of the beneficial interest;

 

(d)           a foundation in which the persons in (a) and (b) or the
Participant control the management of assets; or

 

(e)           any other entity in which the persons in (a) and (b) or the
Participant own more than fifty percent of the voting interest.

 

“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.

 

“Option” means an award of an option to purchase Shares pursuant to Section 5.

 

“Outside Director” means a member of the Board who is not an employee of the
Company or any Parent or Subsidiary.

 

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

 

“Participant” means a person who receives an Award under this Plan.

 

16

--------------------------------------------------------------------------------


 

“Performance Factors” means the factors selected by the Committee from among the
following measures to determine whether the performance goals established by the
Committee and applicable to Awards have been satisfied:

 

(a)           Net revenue and/or net revenue growth;

 

(b)           Earnings before income taxes and amortization and/or earnings
before income taxes and amortization growth;

 

(c)           Operating income and/or operating income growth;

 

(d)           Net income and/or net income growth;

 

(e)           Earnings per share and/or earnings per share growth;

 

(f)            Total stockholder return and/or total stockholder return growth;

 

(g)           Return on equity;

 

(h)           Operating cash flow return on income;

 

(i)            Adjusted operating cash flow return on income;

 

(j)            Economic value added; and

 

(k)           Individual confidential business objectives.

 

“Performance Period” means the period of service determined by the Committee,
not to exceed five years, during which years of service or performance is to be
measured for Restricted Stock Awards Restricted Stock Units.

 

“Plan” means this FormFactor, Inc. 2002 Equity Incentive Plan, as amended from
time to time.

 

“Restricted Stock Award” means an award of Shares pursuant to Section 7.

 

“Restricted Stock Unit” means a bookkeeping entry representing the equivalent of
one Share, as awarded under the Plan pursuant to Section 8.

 

 “SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Sections 2 and 18, and any successor
security.

 

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last

 

17

--------------------------------------------------------------------------------


 

corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor, or
advisor to the Company or a Parent or Subsidiary of the Company.  An employee
will not be deemed to have ceased to provide services in the case of (i) sick
leave, (ii) military leave, or (iii) any other leave of absence approved by the
Committee, provided, that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute or unless provided otherwise pursuant to formal policy adopted from
time to time by the Company and issued and promulgated to employees in writing. 
In the case of any employee on an approved leave of absence, the Committee may
make such provisions respecting suspension of vesting of the Award while on
leave from the employ of the Company or a Subsidiary as it may deem appropriate,
except that in no event may an Option be exercised after the expiration of the
term set forth in the Option agreement.  The Committee will have sole discretion
to determine whether a Participant has ceased to provide services and the
effective date on which the Participant ceased to provide services (the
“Termination Date”).

 

“Unvested Shares” means “Unvested Shares” as defined in the Award Agreement.

 

“Vested Shares” means “Vested Shares” as defined in the Award Agreement.

 

18

--------------------------------------------------------------------------------

 

 